Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 17/149350
    
        
            
                                
            
        
    

Parent Data17149350, filed 01/14/2021 is a continuation of 15933817, filed 03/23/2018 ,now U.S. Patent #10915538

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,915,538. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications direct to retrieving the search results associated with categories, ranking the results based on the model within each categories and creating a ordered list including all of the high rank results from plurality categories.  The claim languages are slightly different between the two applications; however, the main concept remains unchanged.  One ordinary skill in the art would be able to modify the 538 to arrive the same invention.


Allowable Subject Matter
4.	claims 1-20 will be allowed when applicant has overcome the Obvious Double Patenting rejection as set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 1, cited references Yerva, Lanphear and Li alone or in combination fail to teach or suggest “ receiving a set of responsive documents generated from a search executed on a plurality of electronically-readable documents based on a search query, the set of responsive documents comprising one or more documents associated with a first category and one or more documents associated with a second category; ranking the responsive documents within the set, wherein ranking the responsive documents comprises applying a plurality of ranking models to the responsive documents, each of the plurality of ranking models associated with a respective category; creating an ordered list of documents according to the plurality of ranking models, wherein an initial subpart of the ordered list comprises at least a respective highest- ranked document according to each of the plurality of ranking models; and returning the ordered list to a user responsive to the search query.”
	Dependent claims 2-8 are allowed under the same reason as to claims 1.
	As to claim 9, cited references Yerva, Lanphear and Li alone or in combination fail to teach or suggest “obtaining a set of user search queries, wherein each user search query in the set of user search queries is the same as or similar to each other user search query in the set of user search queries; obtaining a respective list of documents returned by a search engine responsive to each user search query in the set of user search queries; obtaining a set of user selections of one or more of the documents in each respective list of documents and associating respective user selections of documents with respective user search queries; determining that one or more documents within the set of documents are associated with a first category; determining that one or more documents within the set of documents are associated with a second category; training a plurality of document ranking models for the first category and the second category based on the respective user selections of documents associated with respective user searches; and storing the plurality of document ranking models for use in ranking results of further user searches with the search engine that are similar to the set of user searches.”
	Dependent claims 10-18 are allowed under the same reason as to claims 9.
	As to claim 19, cited references Yerva, Lanphear and Li alone or in combination fail to teach or suggest “training a plurality of ranking models for each of a plurality of training search queries based on a multi-modal vector model calculated for each of a plurality of electronic documents and based on user behavior responsive to a plurality of search results, each ranking model specific to a category; receiving a further search query from a user; determining that the further search query is the same as or similar to one of the training search queries; receiving, from a search engine, a list of documents that are responsive to the further search query; applying the plurality of ranking models associated with the one of the training search queries to the list to create a ranked list of the responsive documents; and returning the ranked list of the responsive documents to the user.”
	Claim 20 is allowed under the same reason a to claim 19.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154